Lahtinen, J.
Appeal from a judgment of the County Court of Ulster County (Bruhn, J.), rendered November 17, 2000, convicting defendant upon his plea of guilty of the crime of criminal possession of a controlled substance in the second degree.
Defendant, who was represented by retained counsel, entered a plea of guilty to a reduced charge of criminal possession of a controlled substance in the second degree in full satisfaction of an eight-count indictment charging him and a codefendant *687with various drug-related crimes. In accordance with the plea, defendant waived his right to appeal and was sentenced, as a second felony offender, to six years to life in prison. Defendant now appeals.
Defense counsel was assigned to represent defendant on appeal and she seeks to be relieved of her assignment on the ground that there are no nonfrivolous issues that may be raised on appeal. Defendant disagrees, claiming in his pro se submission that the search of his vehicle was illegal and that his retained counsel’s failure to raise this issue in County Court deprived him of the effective assistance of counsel. However, the record belies such claim and clearly indicates that defendant entered a knowing, voluntary and intelligent guilty plea and waiver of his right to appeal four days after County Court denied his motion to suppress evidence obtained as the result of an allegedly illegal stop and search of the vehicle that he was driving. Accordingly, defendant may not now challenge the legality of the search (see People v Kemp, 94 NY2d 831, 833; People v Collier, 232 AD2d 878, 878, lv denied 89 NY2d 863) nor the effectiveness of his counsel (see People v McGuffie, 294 AD2d 617, 618, lv denied 98 NY2d 699; People v Sayles, 292 AD2d 641, 643, lv denied 98 NY2d 681). Because we agree that there are no nonfrivolous issues that may be raised on appeal, the judgment is affirmed and defense counsel’s application is granted (see People v Cruwys, 113 AD2d 979, lv denied 67 NY2d 650; see generally People v Stokes, 95 NY2d 633).
Crew III, J.P., Peters, Rose and Kane, JJ., concur. Ordered that the judgment is affirmed, and application to be relieved of assignment granted.